Title: From George Washington to Joseph Jones, 10 March 1782
From: Washington, George
To: Jones, Joseph


                        
                            Dr Sir:
                            Phila., 10th Mar., 1782.
                        
                        Inclosed is my copy of my answer to the letter of Govr. Chittenden, which you requested. I am very sincerely
                            and affectionately, Yr. Most Obedt. Servt.,
                        
                            Geo. Washington.
                        
                    